Exhibit 10.1

SEPARATION AGREEMENT AND MUTUAL RELEASE

This Separation Agreement and Release (the “Agreement”) is made and entered into
as of January 19, 2007 (the “Effective Date”) by and between SPACEHAB, Inc.
(“SPACEHAB” or the “Company”) and Michael E. Bain (“Bain”).

RECITALS

Bain is the Chief Operating Officer of the Company.  Other than this Agreement,
Bain and the Company are parties to the following, and only the following,
agreements (collectively, the “Ancillary Agreements”):

a.                       Employment Agreement, dated as of May 12, 2005 (the
“Employment Agreement”), and attached as Exhibit A; and

b.                      Indemnification Agreement, dated as of May 12, 2005 (the
“Indemnification Agreement”), which the parties agree to be a valid, binding and
enforceable agreement between them and the provisions of which are not waived,
modified or otherwise impaired by this Agreement in any respect, and attached as
Exhibit B;

Under each of the Indemnification Agreement, the Amended and Restated Articles
of Incorporation of the Company (the “Articles Indemnification”) and the Amended
and Restated Bylaws of the Company (the “Bylaws Indemnification”) (collectively,
the “Existing Indemnification Arrangements”) the Company is obligated, under
certain circumstances, to indemnify Bain under the terms and conditions therein
stated.  Notwithstanding any provision of this Agreement to the contrary, the
Existing Indemnification Arrangements shall remain in effect and be enforceable
in accordance with their respective terms and conditions, except as expressly
modified or supplemented by this Agreement.

On the terms hereinafter set forth, the parties agree that Bain’s status as an
officer and employee of the Company is terminated as of the Effective Date.

AGREEMENT TERMS

Therefore, in consideration of the promises and mutual agreements set forth in
this Agreement, the receipt and sufficiency of which is hereby acknowledged by
all parties, the Company and Bain agree as follows:

1.             Termination of Employment Agreement.  As of the Effective Date,
the Employment Agreement between Bain and the Company listed in Agreement
Recital a. is cancelled and terminated and will be of no further force or effect
except as provided for in this Agreement.  The Existing Indemnification
Arrangements shall remain binding and enforceable as between the parties in
accordance with their terms.  Therefore, Bain agrees and acknowledges that any
rights he may have to any payments, benefits, or other perquisites of any kind
whatsoever under the Employment Agreement (except as provided for as part of
routine termination of employment in accordance with company policy) including,
without limitation, compensation, salary, vacation and sick pay, and travel and
car allowances, if any, are extinguished by this Agreement and Bain’s right to
any claim or cause of action whatsoever to


--------------------------------------------------------------------------------


reimbursement, payments, benefits, or other perquisites under the Employment
Agreement are released and forever waived under Agreement paragraph 5.

2.             Severance.  Contingent upon Bain’s compliance with each of the
terms and conditions of this Agreement, the Company will pay Bain the amount of
One Hundred Thousand Dollars ($100,000.00) minus all lawful tax withholdings
(the “Payment”), payable in one lump sum within five days after expiration of
the seven-day Revocation Period described in Agreement paragraph 17.  Bain
understands and agrees that the Payment is in addition to anything of value to
which Bain is already entitled to receive.

3.             Resignation.  Bain hereby irrevocably resigns all positions as an
officer and employee of the Company as of the Effective Date

4.             SPACEHAB Released Parties. The “SPACEHAB Released Parties” are
defined as SPACEHAB, Inc., each of SPACEHAB subsidiaries and each of SPACEHAB
and its subsidiaries predecessors, successors, parents, joint ventures, holding
companies, subsidiaries, divisions, affiliates, assigns, partnerships, agents,
directors, officers, employees, consultants, committees, employee benefit
committees, fiduciaries, representatives, attorneys, and all persons and
entities acting by, through, under or in concert or in any such capacity with
any of them.  Under this Agreement, Bain is excluded from the definition of
“SPACEHAB Released Parties”.

5.             Mutual Release of Claims.  Bain, on behalf of himself, his heirs,
executors, successors and assigns, irrevocably and unconditionally releases,
waives, and forever discharges SPACEHAB and the SPACEHAB Released Parties,
excluding Bain himself, from any and all claims, demands, actions, causes of
action, costs, fees, attorneys’ fees, and all liability whatsoever, whether
known or unknown, fixed or contingent, which Bain has, had, or may have against
SPACEHAB or any of the SPACEHAB Released Parties, from the beginning of time and
up to and including the date of execution of this Agreement other than as may
exist, or hereafter arise, under this Agreement, the Ancillary Agreements, or
the Existing Indemnification Arrangements, except as expressly modified or
supplemented by this Agreement.  This Agreement includes, without limitation,
claims at law or equity or sounding in contract, express or implied, or in tort,
claims arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, or retaliation (including, without limitation, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, Title VII of the 1964 Civil Rights Act, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Rehabilitation Act, the Family
and Medical Leave Act, the Sarbanes-Oxley Act of 2002, the Employee Polygraph
Protection Act, the Financial Institutions Reform, Recovery and Enforcement Act
(or any other employment-related banking statute or regulation), the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Texas Commission on
Human Rights Act, any federal, state, local or municipal whistleblower
protection or anti-retaliation statute or ordinance, or any other federal,
state, local, or municipal laws of any jurisdiction), claims arising under the
Employee Retirement Income Security Act, or any other statutory or common law
claims related to Bain’s employment or separation from employment with SPACEHAB.

2


--------------------------------------------------------------------------------


SPACEHAB, on behalf of itself and its employees, officers, agents, directors, 
affiliates and subsidiaries, irrevocably and unconditionally releases, waives,
and forever discharges BAIN and his heirs, executors, successors and assigns
(the “Bain Released Parties”), from any and all claims, demands, actions, causes
of action, costs, fees, attorneys’ fees, and all liability whatsoever, whether
known or unknown, fixed or contingent, which Bain has, had, or may have against
Bain or any of the Bain Released Parties, from the beginning of time and up to
and including the date of execution of this Agreement other than as may exist,
or hereafter arise, under this Agreement, the Ancillary Agreements, or the
Existing Indemnification Arrangements, except as expressly modified or
supplemented by this Agreement.  This Agreement includes, without limitation,
claims at law or equity or sounding in contract, express or implied, or in tort,
claims arising under any federal, state, or local laws of any jurisdiction, or
any other statutory or common law claims.

6.             No Admission of Liability/Confidentiality of Release.  Bain
understands and agrees that this Agreement shall not in any way be construed as
an admission by SPACEHAB or the SPACEHAB Released Parties of any unlawful or
wrongful acts whatsoever against Bain or any other person, and SPACEHAB and the
SPACEHAB Released Parties specifically disclaim any liability to or wrongful
acts against Bain or any other person.  Similarly, the Company acknowledges and
agrees that this Agreement shall not in any way be construed as an admission by
Bain of any unlawful or wrongful acts against SPACEHAB, the SPACEHAB Released
Parties or any other person, and Bain specifically disclaims any liability to or
wrongful acts against SPACEHAB, the SPACEHAB Released Parties or any other
person.  Bain agrees to keep this Agreement, its terms, and the amount of the
Payment in this Agreement completely confidential unless publicly-disclosed by
the Company; however, Bain may disclose the terms of this Agreement and the
amount of the Payment to his spouse, attorneys, financial advisors, or as
otherwise required by law.  Accordingly, nothing in this Agreement is intended
to preclude Bain or SPACEHAB from disclosing information in response to a
subpoena issued by a court of law or upon the request of a government agency
having jurisdiction or power to compel the disclosure.  Bain, however, agrees,
as required by Agreement paragraph 9, to provide SPACEHAB prompt written notice
before responding to any subpoena.  Further, Bain acknowledges and agrees that
nothing in this Agreement prevents SPACEHAB from disclosing the terms of this
Agreement and filing a copy of this Agreement (i) in response to a subpoena
issued by a court of law or a government agency having jurisdiction or power to
compel the disclosure, (ii) in response to a request by a governmental law
enforcement agency or federal or state agency having jurisdiction over the acts
or activities of SPACEHAB or any of its subsidiaries, or (iii) as required by
the applicable federal or state law, including, without limitation, the
provisions, rules or regulations of the Securities Exchange Act of 1934 ,as
amended.

7.             No Re-employment.  Bain agrees that he relinquishes any right to
re-employment with the Company or its subsidiaries after the Effective Date.  He
further agrees that he will not seek, apply for, accept, or otherwise pursue
employment with the Company or any of its subsidiaries.  Bain acknowledges that
if he re-applies for or seeks employment with the Company or its subsidiaries,
the Company’s or its subsidiaries’ refusal to hire him based on this provision
will provide a complete defense to any claims arising from his attempt to apply
for employment.

3


--------------------------------------------------------------------------------


8.             Mutual Non-Disparagement.

(a) Bain agrees that he will not, directly or indirectly, disclose, communicate,
or publish any disparaging information concerning the Company, its officers and
directors, operations, products, services, employees, technology, proprietary or
technical information, or software whatsoever, or cause others to disclose,
communicate, or publish any disparaging information concerning the same.  Bain
further agrees that he will not disclose, directly or indirectly, communicate,
or publish any disparaging information concerning the terms of his employment
with the Company, any other circumstance that arose from his employment with the
Company or separation from employment, or any action or event that occurred
during his employment with the Company, or cause others to disclose,
communicate, or publish any disparaging information concerning the same;

(b)  The Company agrees that it will not, in any way intentionally disparage or
intentionally embarrass Bain by any written or oral statements that reflect
negatively on Bain; and

(c) Nothing in this Agreement shall, however, be deemed to prevent Bain or the
Company from testifying fully and truthfully in response to a subpoena from any
court or from responding to investigative inquiries from any governmental
agency.

9.             Cooperation.  After his separation from employment with SPACEHAB,
Bain agrees to cooperate reasonably with SPACEHAB in connection with the defense
or prosecution of any claims, causes of action, investigations, hearings,
proceedings, arbitrations or other tribunals now in existence or which may be
brought in the future against or on behalf of SPACEHAB or any of the other
SPACEHAB Released Parties that relate to events or occurrences that transpired
while he was employed with SPACEHAB.  Bain’s full cooperation in connection with
this Paragraph 9 shall include, without limitation, making himself reasonably
available to meet with counsel to prepare for discovery or trial, to act as a
witness on behalf of SPACEHAB or the other SPACEHAB Released Parties at
convenient times, and to provide true, accurate, and complete testimony
regarding any such matters.  SPACEHAB agrees to compensate Bain for actual and
reasonable expenses incurred in providing the cooperation contemplated by this
paragraph 9.  If Bain is subpoenaed or contacted to cooperate in any manner by a
non-governmental party concerning any matter related to SPACEHAB or any of the
other SPACEHAB Released Parties, he shall immediately notify SPACEHAB, through
the notice procedures identified in Agreement paragraph 18(a), before responding
or cooperating.

10.           Confidentiality of Company Information.  Bain agrees to continue
to abide by SPACEHAB’s confidentiality policies.  Further, the parties agree
that while Bain’s Employment Agreement is extinguished by this Agreement, the
covenants and promises concerning safeguarding SPACEHAB Confidential
Information, namely, paragraph 7 of the Employment Agreement, are not
extinguished and are incorporated into this Agreement by reference.  Further,
Bain acknowledges that, during his SPACEHAB employment, SPACEHAB provided him
with information and materials that are considered Confidential Information, as
defined below.  Bain agrees that he will not at any time disclose to anyone,
including, without limitation, any person, firm, corporation, or other entity,
or publish, or use for any purpose, any Confidential Information, except as
SPACEHAB directs and authorizes.  Bain agrees that he shall take all

4


--------------------------------------------------------------------------------


reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of the Confidential Information and agrees to immediately
notify SPACEHAB in the event of any unauthorized use or disclosure of the
Confidential Information.  Confidential Information includes, without
limitation, all of SPACEHAB’s technical and business information, which is of a
confidential, trade secret or proprietary character; engineering plans;
drawings; specifications, studies or related documents; bids or bid proposals;
computer programs, ideas or concepts; business forms or procedures developed by
SPACEHAB; financial information regarding SPACEHAB or its clients; client lists;
identity of customers; identity of prospective customers; contract terms;
bidding information and strategies; pricing methods or information; photographs;
internal policies, procedures, communications and reports; computer software;
computer software methods and documentation; graphic designs; hardware; SPACEHAB
or SPACEHAB Released Parties’ methods of operation; the procedures, forms and
techniques used in servicing accounts; and other information or documents that
SPACEHAB requires to be maintained in confidence for SPACEHAB’s continued
business success.  Confidential Information does not include any information
that is disclosed to the public or, upon reasonable investigation, is readily
ascertainable in the public domain.

11.           Obligations Regarding Transfer of Patents or Inventions.  Bain
agrees to continue to abide by SPACEHAB’s confidentiality policies regarding
disclosure and transfer of patents or inventions.  Further, the parties agree
that while Bain’s Employment Agreement is extinguished by this Agreement, the
covenants and promises concerning disclosure and assignment of inventions and
patents, namely, paragraph 9 of the Employment Agreement, are not extinguished
and are incorporated into this Agreement by reference.  Accordingly, Bain agrees
and acknowledges that will promptly disclose to SPACEHAB all products,
processes, hardware and software inventions, designs, computer programs and
related documentation, other works of authorship and developments relating to
SPACEHAB’s business which Bain may have made individually or jointly with
others, during his SPACEHAB employment.

12.           Agreement to Return Company Property/Documents.  Bain understands
and agrees that his last day of active work as an officer and employee of
SPACEHAB shall be January 19, 2007.  Accordingly, Bain agrees that: (i) he did
not and will not take with him, copy, alter, destroy, or delete any files,
documents, electronically stored information, or other materials whether or not
embodying or recording any Confidential Information, including copies, without
obtaining in advance the written consent of an authorized SPACEHAB
representative; and (ii) he will promptly return to SPACEHAB all Confidential
Information, documents, files, records and tapes (written or electronically
stored) that have been in his possession or control regarding SPACEHAB or any
SPACEHAB Released Party, and he will not use or disclose such materials in any
way or in any format, including written information in any form, information
stored by electronic means, and any and all copies of these materials.  Bain
further agrees that upon or before the execution of this Agreement, he will
return to SPACEHAB all SPACEHAB or SPACEHAB Released Party property, including,
without limitation, all papers, notebooks, reports, manuals, computer files,
software, vehicle, tools, keys, credit authorizations, apparatus, computer user
identifiers, passwords and other property furnished to Bain by SPACEHAB or any
SPACEHAB Released Party, or other property which was prepared or made in whole
or in part by Bain in connection with his SPACEHAB employment.

5


--------------------------------------------------------------------------------


13.           Knowing and Voluntary Agreement.  Bain understands it is his
choice whether or not to enter into this Agreement and that his decision to do
so is voluntary and is made knowingly.  Bain acknowledges that he has been
advised by SPACEHAB to seek legal counsel to review this Agreement.

14.           Survival of Certain Restrictive Covenants.  While Bain
acknowledges that his May 12, 2005 Employment Agreement has expired by operation
of this Agreement, the parties agree that paragraphs 8(a)(ii) and 10 of the
Employment Agreement, concerning non-solicitation and definition of the term
Restricted Period, shall survive the termination of the Employment Agreement. 
Therefore, the restrictive periods preventing solicitation will begin to run as
of the Effective Date as explained in paragraphs 8(a)(ii) and 10 of the
Employment Agreement.  Accordingly, paragraphs 8(a)(ii) and 10 of the Employment
Agreement are incorporated into this Agreement by reference.

15.           Forfeiture of Severance Benefits for Breach of Restrictive
Covenants. If, during the one year Restricted Period following the Effective
Date, as specified in Agreement paragraph 14 and paragraphs 8(a)(ii) and 10 of
the Employment Agreement, Bain fails to fulfill his obligations, SPACEHAB may:
(a) terminate this Agreement; (b) terminate any remaining Payment as set forth
in Agreement paragraph 2 and Bain will forfeit any remaining Payment from and
after the date of his breach of Agreement paragraph 14; (c) recover attorneys’
fees SPACEHAB incurs for any breach of the restrictive covenant in Agreement
paragraph 14; and (d) recover all other damages to which SPACEHAB may be
entitled.  The remaining terms of this Agreement shall continue in full force
and effect.

16.           Time to Consider Agreement.  Bain acknowledges that he has been
advised in writing by the Company that he should consult an attorney before
executing this Agreement, and he further acknowledges that he has been given a
period of twenty-one (21) calendar days within which to review and consider the
provisions of this Agreement.  Bain understands that he is not required to take
the full twenty-one (21) days to consider this Agreement but if he does not sign
this Agreement before the 21 calendar day period expires, this Agreement offer
will be withdrawn automatically.

17.           Revocation Period.  Bain understands and acknowledges that he has
seven (7) calendar days following the execution of this Agreement to revoke his
acceptance of this Agreement.  This Agreement will not become effective or
enforceable, and the Payment in Agreement paragraph 2 will not become payable
until after this revocation period has expired without Bain’s revocation.  If
Bain does not revoke this Agreement within the revocation period, the Company
will comply with Agreement paragraph 2 and will send Bain the Payment within
five (5) days after the revocation period’s expiration date.

18.           Miscellaneous Provisions and Enforcement.

(a)           Notices.  Any notice or other communication required, permitted or
desired to be given under this Agreement shall be deemed delivered; when
personally delivered, if delivered by overnight courier; the same day, if
transmitted by facsimile on a business day before noon, Central Standard Time;
the next business day, if otherwise transmitted by facsimile; and the third
business

6


--------------------------------------------------------------------------------


day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (as applicable):

If to Bain:

Michael E. Bain

14818 Elk Hill Court

Houston, Texas 77062

 

If to the Company:

SPACEHAB, Inc.

Attention: Chief Financial officer

12130 Highway 3, Bldg. 1

Webster, Texas  77598-1504

 

With a copy (which shall not constitute notice) to:

Arthur S. Berner

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas  77010

Fax: (713) 236-5652

Concerning Bain’s notice in response to subpoenas (Agreement paragraph 6) or
requests to cooperate with any non-governmental party or entity regarding any
claims or causes of action concerning SPACEHAB or any of the other SPACEHAB
Released Parties (Agreement paragraph 9), Bain or his attorney must contact and
speak with the President of SPACEHAB or his or her designee.  This telephone
conversation must occur no later than three business days after receiving the
subpoena or request for Bain’s cooperation.

(b)           Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.  THE EXCLUSIVE VENUE
FOR ALL SUITS AND PROCEEDINGS ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE
IN A COURT OF COMPETENT JURISDICTION IN HOUSTON, TEXAS.

(c)           Limitations on Assignment.  Except as provided in this Agreement,
Bain may not assign this Agreement or any of the rights or obligations set forth
in this Agreement without the explicit written consent of SPACEHAB.  Any
attempted assignment by Bain in violation of this paragraph 18(c) shall be void
ab initio..  Except as provided in this Agreement, nothing in this Agreement
entitles any person, other than the parties to the Agreement, to any claim,
cause of action, remedy, or right of any kind, including, without limitation,
the right of continued employment.

7


--------------------------------------------------------------------------------


(d)           Waiver.  A party’s waiver of any breach or violation of any
Agreement provisions shall not operate as, or be construed to be, a waiver of
any later breach of the same or other Agreement provision.

(e)           Severability.  If any provision or provisions of this Agreement
are held to be invalid, illegal, or unenforceable for any reason whatsoever, (i)
the validity, legality, and unenforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any Agreement
paragraphs containing any provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable), will
not in any way be affected or impaired thereby, and (ii) the provision or
provisions held to be invalid, illegal, or unenforceable will be limited or
modified in its or their application to the minimum extent necessary to avoid
the invalidity, illegality, or unenforceability, and, as so limited or modified,
the provision or provisions and the balance of this Agreement will be
enforceable in accordance with their terms.

(f)            Headings.  The Agreement headings are for reference purposes only
and will not affect in any way the meaning or interpretation of this Agreement.

(g)           Counterparts.  This Agreement and amendments to it will be in
writing and may be executed in counterparts.  Each counterpart will be deemed an
original, but both counterparts together will constitute one and the same
instrument.

(h)           Entire Agreement, Amendment, Binding Effect.  This Agreement and
the Ancillary Agreements (as the same may be expressly amended, supplemented or
superseded by this Agreement) constitute the entire agreement between the
parties concerning the subject matter in this Agreement and the Ancillary
Agreements.  No oral statements or other prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it.  Bain acknowledges and represents that in executing this
Agreement, he did not rely, and has not relied, on any communications, promises,
statements, inducements, or representation(s), oral or written, by SPACEHAB or
any SPACEHAB Released Party, except as expressly contained in this Agreement. 
Any amendment to this Agreement must be signed by all parties to this
Agreement.  This Agreement will be binding on and inure to the benefit of the
parties hereto and their respective successors, heirs, legal representatives,
and permitted assigns (if any).  This Agreement supersedes (a) any prior
agreements between Bain and SPACEHAB concerning the subject matter of this
Agreement and (b) all other agreements between Bain and SPACEHAB, as explained
in Agreement paragraph 1, unless specifically modified by this Agreement. 
Unless otherwise specified in this Agreement, SPACEHAB and Bain agree that to
the extent the terms of this Agreement

8


--------------------------------------------------------------------------------


conflict with any terms of the Employment Agreement, the terms of this Agreement
shall supersede and govern the terms of the Employment Agreement.

(i)            Injunctive Relief.  Bain and the Company acknowledge and agree
that the covenants, obligations and agreements contained in this Agreement
concern special, unique and extraordinary matters and that a violation of any of
the terms of these covenants, obligations or agreements will cause irreparable
injury for which adequate remedies at law are not available.  These injunctive
remedies are cumulative and in, addition to any other rights and remedies the
parties may have. SPACEHAB and Bain irrevocably submit to the exclusive
jurisdiction of the state courts and federal courts in the city of SPACEHAB’s
headquarters (Houston, Texas) regarding the injunctive remedies set forth in
this paragraph and the interpretation and enforcement of this paragraph (i)
solely insofar as the interpretation and enforcement relate to an application
for injunctive relief in accordance with the provisions of this Agreement.
Further, the parties irrevocably agree that (i) the sole and exclusive
appropriate venue for any suit or proceeding relating to injunctive relief shall
be in the courts listed in this paragraph (i), (ii) all claims with respect to
any application for injunctive relief shall be heard and determined exclusively
in these courts, (iii) these courts will have exclusive jurisdiction over the
parties to this Agreement and over the subject matter of any dispute relating to
application for injunctive relief, and (iv) each party waives all objections and
defenses based on service of process, forum, venue, or personal or subject
matter jurisdiction, as these defenses may relate to an application for
injunctive relief in a suit or proceeding under the provisions of this paragraph
(i).

PLEASE READ CAREFULLY
AS THIS DOCUMENT INCLUDES A RELEASE OF CLAIMS.

As evidenced by my signature below, I certify that I have read the above
Agreement and agree to its terms.

 

 

SPACEHAB, INCORPORATED

 

 

 

/s/Michael E. Bain

 

By: /s/Brian K. Harrington

Michael E. Bain

 

Brian K. Harrington, Senior Vice President and

 

 

Chief Financial Officer

January 19, 2007

 

January 19, 2007

 

 

9


--------------------------------------------------------------------------------